DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 02/06/2020.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 Claims 8, 16 and 19 are objected to because of the following informalities: claims 8 and 16 recite “forwarding, the biometrics consumer”, claim 19 recites “the processing server to execute the stored instructions perform a method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, and claims 11 and 19 are directed to an article of manufacture.
101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving, … an EMV cryptogram and verification data; validating, … the EMV cryptogram; and generating, … a high assurance payment token….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the fundamental economic practice of validating transaction information and creating a confirmation.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does potentially recite an additional element but the additional element does not integrate the judicial exception into a practical application. 
The claim recites validating the EMV cryptogram and generated a token. According to the disclosure(¶ 65, 68, 69), “In step 4, the token service provider 530 can either directly validate the EMV cryptogram and provide results to the issuing financial institution (issuer) 540… A high assurance payment token may be a token that has a greater assurance to an issuing financial institution, merchant 114, payment network 116, or other entity during authentication and processing of a payment transaction.” The claim limitations express limitations that are not expanded upon in the disclosure. The process and technology used to validate the cryptogram or to generate the token are not described. It then calls to question whether these are improvements, or whether they require devices to perform. A human actor can compare information and satisfy validating the EMV cryptogram or generating a confirmation token. These limitations might have been additional elements but it appears from the disclosure that 
Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice as performed by a generic computer.
The dependent claims 2, 5, and 14 are drawn to the abstract idea
Claims 3, 6, 7, 8, 10, 12, 15, 16, 18 and 20 are drawn to transaction practices that includes receiving, sending and storing transaction information.
Claims 4, and 13 describe information of the token requestor.
Claims 9 and 17 are directed at validating a user’s information by comparing their biometrics. While this has the potential to be an additional element, the disclosure does not provide further information on how this is performed. Looking a picture and comparing it to another satisfies this limitation without the use of a computing device.
The dependent claims do not provide additional elements in combination that integrate the abstract idea into a practical application nor do they present an improvement to a technology or a computer’s function.

The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “on a processing server”. The scope of claim 1 is directed to the “processing server”, but  the dependent claims, ex. 3 recite “reading, on the point of sale terminal, the payment credentials from the payment card”, “submitting a token request to the processing server from the token requestor”, claim 8 recites “capturing, on a point of sale terminal, the biometrics of the consumer of the payment card;”, claim 9 recites “storing, on a token requestor,”. The claims are unclear and indefinite. First, there is an unclear scope of whether the dependent claims are limited to the scope set by claim 1(functions of the processing server), and if not, the claims, given there are multiple entities, are then unclear as to what entities are performing the limitations that do not clearly state the entity performing them. The claims are unclear and indefinite. Dependent claims 2-10, 12-18 and 20 are also rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stohr et al (2021/0110027) (“Stohr”), and in view of  Drechsler et al. (2021/0344672) (“Drechsler”)
Regarding claims 1, 11 and 19, Stohr discloses receiving, on a processing server, an EMV cryptogram and verification data (¶ 16, 23, 24, 55, 46-49, 63); 
Stohr – The token server's challenge (step 2) is sent to the card. The card responds with a signature and/or cryptogram, depending on the card type and method employed (DDA, SDA, CDA). The challenge is included in the computation of the signature and/or the cryptogram. In addition to the signature and/or cryptogram, data read out from the card (e.g. PAN, card holder name, expiration date) and PIN/password are sent to the token server.  (¶ 24)
validating, on the processing server, the EMV cryptogram and (¶ 25, 55); 
Stohr-  –  the token server checks the signature or the cryptogram of the card for validity.  (¶ 25)
generating, on the processing server, a token, the token configured to provide assurance during authentication and processing of a payment transaction (¶ 22-38, 41, 48, 58); 
Stohr- Step 7: From the secret seed value derived in step 6, the actual OTP or CVC value is now computed by the token server. The computation can be based on existing and known methods (e.g. OATH protocols such as T-OTP, H-OTP). (¶ 28)
 
Stohr does not disclose a high assurance payment token, the high assurance token configured to provide assurance during authentication and processing of a payment transaction. Drechsler teaches a high assurance payment token, the high assurance token configured to provide assurance during authentication and processing of a payment transaction (¶ 58).
Drechsler -  the token provider computer may establish a token assurance level for a given token to indicate the confidence level of the token to PAN binding. The token provider computer may include or be in communication with a token data store wherein the generated tokens/cryptograms are stored. The token provider computer may support token processing of payment transactions submitted using tokens by de-tokenizing the token to obtain the actual PAN. (¶ 58)

an improved method for making available a security key while employing a smart card and a token server which allows the security key to be made available both securely and easily” and Drechsler(¶ 90), which teaches “an integration option with a token service system to simplify purchase solutions provided by the partners” in order to provide further a less cumbersome transaction process for a user (Drechsler; ¶ 2-4).
Regarding claim 2, Stohr discloses wherein the receiving of the EMV cryptogram and the verification data on the processing server further comprises: receiving the EMV cryptogram and the verification data from a point of sale terminal upon a presentation of a payment card configured to operate within an EMV standard (¶ 16, 23, 24, 55, 46-49, 63).  
Regarding claims 3 and 12, Drechsler teaches reading, on the point of sale terminal, the payment credentials from the payment card, the payment credential including at least the EMV cryptogram, a primary account number, an expiration date, and a security code; providing the EMV cryptogram, the primary account number, the expiration date, and the security code to a token requestor; and submitting a token request to the processing server from the token requestor, the token request including at least the EMV cryptogram and the verification data (¶ 37, 52, 74, 92-95, 102, 123, 124).  
Regarding claims 4 and 13, Drechsler teaches wherein the token requestor is a merchant, an electronic wallet provider, or a computing device (¶ 11, 43, 96, 130).
Regarding claims 5 and 14, Stohr discloses wherein the validating, on the processing server, of the EMV cryptogram comprises: validating, on the processing server, the EMV cryptogram; and providing a result of the validation of the EMV cryptogram on the processing server to an issuing financial institution (¶ 25, 55, 56).
Regarding claims 6 and 15, Drechsler teaches wherein the validating, on the processing server, of the EMV cryptogram comprises: transmitting, by the processing server, the EMV cryptogram to an issuing financial institution as part of a token approval request; and receiving, on the processing sever, the validation of the EMV cryptogram with an approval to generate the high assurance payment token from the issuing financial institution (¶ 122-128).
Regarding claims 7 and 15, Drechsler teaches transmitting, by the processing server, biometrics of a consumer of the payment card to issuing financial institution; and  receiving, on the processing server, approval to generate the high assurance payment token only upon an authentication of the biometrics of the consumer by the issuing financial institution (¶ 160-162, 174-179, 194).
Regarding claims 8 and 16, Drechsler teaches capturing, on a point of sale terminal, the biometrics of the consumer of the payment card; forwarding, the biometrics consumer of the payment cart to the issuing financial institution via the processing server (¶ 162, 174-179, 194, 195). 
Regarding claims 9 and 17, Drechsler teaches storing, on a token requestor, the captured biometric of the consumer of the payment card; storing, on the token requestor, the high assurance token; comparing, on the token requestor, a newly obtained biometric of the consumer to the captured biometrics of the consumer stored 
Regarding claims 10, 18 and 20, Drechsler teaches provisioning, by the processing server, the high assurance payment token to a consumer or a computing device associated with the consumer for use in an electronic payment transaction, and wherein additional authentication from the consumer is not necessary for the use of the high assurance payment token in the electronic payment transaction (¶ 58, 247, 251-264).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dunjic et al., (US 10,956,905) teaches request, generated token and payment cryptograms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685